EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JUAN PEREZ JR. on March 11, 2022.
The application has been amended as follows:
Claim 1, lines 14-15: “the rotor in contact with and axially movable” was changed to --the rotor axially movable--.
Claim 3, lines 1-2: “claim 2 further comprising” was changed to --claim 2, further comprising:--.
Claim 7, line 4: “the drive” was changed to --the canister--.
REASONS FOR ALLOWANCE
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art(s) on record alone or in combination fails to specifically teach a magnetically driven centrifugal pump, comprising “a stuffing box inner accessible from outside the pump to rotate the stuffing box inner", as in claim 1.
As discussed in the originally filed specification (in ¶19), the pump has a housing structure (13), extending over the stuffing box, having an open arrangement with holes about the circumference. This allows an access to the stuffing box inner from outside so that it could be rotated relative the stuffing box outer for adjusting a clearance between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746